Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 & 9-18 are allowed.

Applicant has amended independent claim 1 to overcome the previous rejection.  Applicant has added the language of allowable claim 18 to independent claim 1 which was indicated as being allowable in the previous office action if rewritten in independent form including all the language of any base claims.  As a result of Applicant’s amendment, all independent claims now contain claim language which was previously indicated as being allowable and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a direct current monitoring and protection device comprising all the features as recited in the claims and in combination with the independent relay power source operably connected to the overvoltage relay via a thermal circuit breaker: wherein the overvoltage protection is engaged based off of AC voltage when sensing DC voltage from a transformed rectifier unit (TRU).

Claims 2-7 are allowable as they depend from claim 1, which is also allowable.

Claim 18 is allowable because the prior art of record does not teach or fairly suggest a DC electrical system interconnection comprising all the features as recited in the claims and in combination with a relay power source operably connected to the overvoltage relay to provide electrical power to the overvoltage relay, separate from the electrical power being sensed via the electrical power input line; wherein the overvoltage protection is engaged based off of AC voltage when sensing DC voltage from a TRU.

Claims 9-17 are allowable as they depend from claim 18, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839